Citation Nr: 1627729	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  06-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD) since July 15, 2009.

2.  Entitlement to a rating higher than 20 percent for bilateral hearing loss, including on an extraschedular basis from August 29, 2006 to December 6, 2012, and a rating higher than 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars



WITNESSES AT HEARING ON APPEAL

Appellant and B.R. (spouse)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1942 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) from May 2005, June 2005, August 2006, July 2009, and March 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).  

The initial May 2005 RO decision granted his claim for service connection for PTSD and assigned an initial 10 percent rating for this condition retroactively effective from May 28, 2004, the date of receipt of this claim.  The Veteran appealed the rating for his PTSD. 

Thereafter, the June 2005 rating decision also granted his claim for service connection for bilateral hearing loss and initially rated the condition as 0-percent disabling, i.e., noncompensable, also retroactively effective from his May 28, 2004 claim.  The Veteran appealed for a higher initial rating for his hearing loss. 

In the subsequent August 2006 decision, the RO increased the initial rating for his PTSD from 10 to 30 percent with the same retroactive effective date of May 28, 2004.  The Veteran continued to appeal, requesting an even higher initial rating for his PTSD. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).

In a July 2009 decision, a local Decision Review Officer (DRO) at the RO also increased the rating for the Veteran's bilateral hearing loss from 0 to 20 percent, but only retroactively effective from August 29, 2006, the date of receipt of his substantive appeal to the Board (VA Form 9) since he had not had another VA compensation examination assessing the severity of this condition since his initial evaluation in June 2005 (which had substantiated the initial 0 percent rating).  He continued to appeal for an even higher rating for his bilateral hearing loss, both prior to and since the date of that increase. AB, supra. 

In support of his claims, the Veteran and his wife testified at a hearing at the RO in October 2009 before the undersigned Veterans Law Judge of the Board, also often and commonly referred to as a Travel Board hearing. 

Because of his age, the Board has since - in December 2009 - advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2). 

In a March 2010 decision, the Board granted a higher 50 percent rating for the PTSD, but denied a higher rating for the bilateral hearing loss, either a rating higher than 0 percent prior to August 29, 2006, or higher than 20 percent since.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2011 memorandum decision, the Court found that the Board had not provided an adequate statement of reasons or bases for its determination that the Veteran was not entitled to a rating higher than 50 percent for his PTSD, and for its determination that that he was not entitled to referral for an extra-schedular rating for his hearing loss.  The Court vacated only the parts of the Board's decision that had denied entitlement to a disability rating higher than 50 percent for the PTSD, so effectively since July 15, 2009, and that had denied entitlement to a disability rating higher than 20 percent for the bilateral hearing loss, including on an extra-schedular basis, since August 29, 2006.  The Court therefore remanded only these two issues to the Board for readjudication in compliance with directives specified.  Hence, only these two issues remained.

During the pendency of this appeal, while the case was pending at the Court, the AMC effectuated the Board's grant of a higher 50 percent rating for the PTSD, assigning a retroactive effective date of July 15, 2009 for this higher rating. Therefore, since the Veteran did not then, in response, appeal the effective date assigned for this 50 percent rating for his PTSD, the issue of the effective date of this 50 percent rating is not before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).  The Board emphasizes particularly in response to the past attorney-representative's contentions that the issue of the proper evaluation of PTSD prior to July 15, 2009 is a settled matter, one which is the subject of a now final Board decision, and that was never vacated by the Court in any subsequent proceeding before it, and therefore is not within the appellate purview and jurisdiction of the Board at this time.  Essentially, the Board's March 2010 decision granted a 50 percent higher rating, the AMC then implemented that decision with assignment of a July 15, 2009 effective date for the 50 percent rating, and absent timely appeal therefrom, the assigned rating before July 15, 2009 is not a material question presently on appeal. 

As regarding the remaining case history, since the Court's April 2011 memorandum decision, there also has been informally raised the issue of entitlement to a TDIU. As the Court explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines that a derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim. When, as here, the Veteran is represented by a private attorney, the remand is directly to the RO, rather than via the AMC.  But VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability or disabilities forming the basis of the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Thereafter, in a December 2012 decision, the Board granted a higher 70 percent rating for the Veteran's PTSD since July 15, 2009.  The Board remanded the claims for a higher rating for the bilateral hearing loss and a TDIU.  

The Veteran appealed again to the Court, which pursuant to a September 2013 Order granted a Joint Motion for Partial Remand filed by the parties to that action, consisting of the Veteran's attorney and VA's Office of General Counsel, in the process vacating the Board's December 2012 decision to the extent that it had denied a rating higher than 70 percent for the PTSD since July 15, 2009.

In a June 2014 decision, the Board again denied the Veteran's claim for a rating in excess of 70 for the PTSD since July 15, 2009 and remanded the other two issues on appeal.  The Veteran appealed the Board's denial to the Court.  In November 2015, the Court vacated the Board's 2014 decision and remanded it for further action pursuant to a Joint Motion for Remand.

In a March 2015 decision, the RO granted a 40 percent evaluation for bilateral hearing loss disability effective from December 6, 2012.

The issues of entitlement to a rating higher than 20 percent for bilateral hearing loss, including on an extraschedular basis from August 29, 2006 to December 6, 2012 and a rating higher than 40 percent thereafter, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDING OF FACT

The Veteran's service-connected PTSD causes total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for a 100 percent initial rating for PTSD. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the Board, in the decision below, grants a 100 percent rating, the Veteran has not been prejudiced by a defect, if any, with regard to notice and duty to assist.

Legal Criteria

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "it is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known as the General Rating Formula for Mental Disorders (General Rating Formula), which is found in 38 C.F.R. § 4.130. According to this General Rating Formula, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

There are two important precedential decisions addressing the proper application of the General Rating Formula: Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases involving adjudication of claims for increased or higher initial ratings for service-connected mental health disabilities. 

A common pitfall in these types of claims is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.

The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level. 38 C.F.R. § 4.130.  The Court in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), observed that the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation." Id.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms. For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.

Approximately a decade after the Mauerhan decision, further guidance from this area came from the United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added). The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117. 

Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating. See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  When making this assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  At the very least, the Board should avoid denying a claim on the basis that the Veteran "does not exhibit most, or even some, of the symptoms required for a particular rating, as such an assessment is inconsistent with the plain language of the regulation and relevant case law.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
A July 2009 VA compensation examination for PTSD reflects that the Veteran reported that he re-experienced negative events from the war, avoided talking about his experiences or being reminded of the war, and practiced numbing.  He used a sleep aid to assist in falling and staying asleep.  The Veteran reported poor memory and concentration.  It was further noted that the Veteran's wife appeared to manage a good portion of the household finances, as well as setting out medications for the Veteran.  In addition, his daughter appeared to play a backup role and was there for assistance whenever she was needed. 

On objective mental status evaluation, the examiner noted the Veteran's grooming and hygiene were on the "low average end."  The examiner also stated the Veteran's thought processes were tangential and that he was easily frustrated, and distracted or moved from topic to topic.  Further, the examiner found that the Veteran experienced "significant cognitive deficits, including confusion, possible disorientation at times, and short-term memory problems."   The Veteran's judgment appeared to be at least moderately impaired due to his cognitive difficulties.  

The 2009 report reflects that the Veteran and/or his spouse reported that the Veteran had irritability and would get angry quickly and easily; his wife stated he pounded the table at times.  It was reported that the Veteran was emotionally detached and that the Veteran's ability to continue working as a handyman would be likely impacted by his symptoms of psychological distress.  Chief among these would be irritability and temper.  His cognitive deficits would also have a significant impact on any work environment. His social functioning was low.  The Veteran and his wife had been together 53 years, but often argued or did not get along.  The Veteran described no regular friends or social events.  The examiner found that the Veteran's PTSD significantly impacted his social functioning, also stating that he was not competent to manage his own finances because he has problems with becoming "disoriented, confused, and with memory." Finally, this examiner stated that it was "not likely the Veteran's symptoms will significantly remit in the foreseeable future." 

The Veteran's spouse  testified at the October 2009 Board hearing that the Veteran gets angry very easily, has no patience, has memory loss, and has anxiety.

Private medical records from Legacy Salmon Creek Medical Center reflect that when the Veteran was seen for a hernia in May 2009, he had baseline confusion, and had a medical history of manic depression.  A September 2010 medical problem list included diagnoses of PTSD, alcohol dependence, depressive disorder NOS, and dementia NOS.  A November 2010 history and physical reflects that he was oriented to person, place and time.  His mood was very agitated. His affect was normal.  Insight and judgment were appropriate, and memory was intact. It was noted that he had a history of depression and his medication would be continued, but that given his extensive PTSD he would benefit from further consultation.  On examination in November 2010, he had a normal mood and affect. His active problem list included diagnoses of dementia and PTSD. 

A November 2010 VA nursing telehealth note indicates that the Veteran's spouse called stating that the Veteran was picked up by the police and taken away, after having been drinking and hitting her and her daughter.  The Veteran had been at a VA substance abuse clinic now three times in the last two weeks.  A nursing progress note a few weeks later indicates that by the Veteran's wife's report, the Veteran had returned home now and continued to be erratic, and became violent toward the family members with the police having been called.  It was noted that his wife and daughter hid his guns.  A December 2010 geriatric psychiatry note reflects significant problems associated with the Veteran's heavy drinking, and recounting the incidents in which the Veteran was removed from the home because of violent and erratic behavior.  Given the spouse's report of physical abuse and the Veteran's report of financial exploitation by her, further inquiry into their living situation was deemed necessary.  On psychiatric evaluation of March 2011, it was indicated that depression, PTSD and marital discord were improved, primarily as a result of cessation of alcohol use.  Functionally the Veteran seemed to do well and did not meet the criteria for dementia. 

Thereafter, a May 2011 social worker's report indicates that the Veteran's spouse and their daughter described concern over their home environment and how the Veteran was treating them, stating that they were now scared of the Veteran and his "violent outbursts" toward them both.  The Sheriff had been called by the wife due to the Veteran's "outbursts."  A month later, the Veteran's daughter called stating that the Veteran was being very violent, and had been talking about shooting her and her mother (the Veteran's wife).  It was reported that the Veteran had hit the daughter in the face several times, and now cursed and yelled all day long.  The Veteran was placed on an additional medication to assist with controlling anger.  On further clinical evaluation in August 2011, it was indicated that the Veteran functionally seemed to do well and did not meet the criteria for dementia.  He was doing better with the recent medication changes by way of anger.  He also reported reduction in alcohol use, which was probably a significant reason for the improvement as well.  The Veteran described his relationship with his wife as "pretty good, we don't scream and yell at each other hardly anymore. We're calming down pretty good."  He attributed the improvement to having stopped drinking hard alcohol. His mood was good, and he said he was sleeping well and his appetite was good. 

A December 2011 mental health note by a geriatric psychiatrist reflects that the Veteran was seen for treatment of alcohol dependence, depression and PTSD.  He had some underlying cognitive impairment.  He was fully oriented to the day, date, month, year, city and state. He could state the days of the week backward quickly and perform serial 3s; he struggled with serial 7s. He had 0/3 recall at 3 minutes. The diagnostic assessment was depression and PTSD, and alcohol dependence. He had short-term memory deficits, possibly mild cognitive impairment versus related to alcohol use.  Functionally he seemed to do well and did not meet the criteria for dementia.  A January 2012 administrative note reflects that the Veteran was very depressed since his wife died the previous week, and he was also having memory problems.

Subsequent records of VA outpatient treatment include a May 2012 geriatric psychiatry note indicating that the Veteran's daughter had called the police on him for shooting a gun in the yard.  The Veteran now had a caregiver coming to his home helping with meal preparation, transportation, and medications.  The assessment given was depression and PTSD.  An October 2012 psychiatric report reflects that mood had remained euthymic following the passing of his wife, though he had a tendency toward affective instability not tied to a particular mood state.  Adult Protective Service (APS) was in the process of pursuing guardianship, in part because of physical ailments, and because the Veteran had been unable to maintain a relationship with a caregiver and fired them quickly for various reasons. 

An April 2012 VA social work note reflects that the Veteran's daughter called the social worker regarding "her father's demands and the impossibility of her providing the care he wants.  His demands vacillate between her not being able to do enough and his being angry with her."

An August 2012 medical assistant record reflects that the Veteran was yelling at the medical assistant over the telephone.  A September 2012 VA social work note reflects that the Veteran should not be living alone, accuses his daughter of stealing from him, was yelling on the telephone at the social worker, and hung up the telephone while speaking to the social worker.

The claims file includes a July 2012 private examination report by M.L.C., MD.  Dr. C. indicated that the Veteran had very serious psychiatric illness with a long history of severely impaired impulse control, failure to attend to his basic day-to-day tasks, inability to maintain personal hygiene, confusion, disorientation, disorganized thought processing, and altered "causal" relationships, and "all the evidence of a very severely impaired psychiatrically ill Veteran."  He stated that long before the Veteran was ever thought to have dementia or cognitive decline, these symptoms were present in an overt and clear fashion. His capacity to tie together thoughts, to make consistent logical sense within a conversation, to be able to maintain his day-to-day functioning, and to attend to an occupational environment were impaired long before any physician or healthcare worker raised the issue of dementia.  The examiner stated that a GAF score at the present time is between 40 and 45.

The examiner indicated that the Veteran had unremitting PTSD, with chronic and pervasive suicidal ideation, threats of violence, homicidality, aggression, irritability, anger, and the incapacity to function even in his own home.

The March 2014 follow-up report from Dr. C. indicates he performed another comprehensive assessment of the Veteran, having reviewed progress notes from his treating mental healthcare professional beforehand.  Dr. C. opined that the Veteran had a primary diagnosis of PTSD which disabled him long before evidence of any cognitive impairments.  The examiner stated that it was true that the Veteran had a cognitive decline given his advanced age and chronic mental illness, but there was no indication that his psychiatric symptoms were solely due to his cognitive decline. His long-term uses of alcohol in conjunction with 40 to 50 years of untreated psychiatric illness were considered the etiologies of his mild neurocognitive disorder. It remained the psychiatric evaluator's opinion that the Veteran had PTSD as his primary diagnoses, and with a secondary diagnosis of mild neurocognitive disorder directly related to alcohol utilization of PTSD. 

According to Dr. C., review of the notes indicated that the Veteran's behaviors continued to be severely impaired, dangerous and violent.  The Veteran had been firing a gun in the air in public, was inappropriate during interpersonal interactions, engaged in dangerous and violent behavior, and would be considered to have severe and pervasive mental illness.  Dr. C. then recounted that the Veteran continued to meet all the diagnostic criteria for severe PTSD.  The Veteran manifested distressing memories from service, tearful and sad affect, distressing dreams, flashbacks and avoidance of stimuli associated with his memories from service.  He had experienced severe negative alterations in his cognition and mood associated with the traumatic events.  The Veteran had consistently experienced a negative emotional state, a diminished interest in activities, feelings of detachment and estrangement from others, and the inability to experience positive emotions.  In other words, he had severe alterations in his thought processing and mood directly associated with PTSD.  His formal diagnosis under the revised DSM-V would now be PTSD, with dissociative symptoms, with delayed expression.  In the view of Dr. C., the Veteran's PTSD symptoms had been severe, unremitting, and would be considered intractable.  Dr. C. emphasized a neurocognitive disorder and alcohol abuse were both pathologically associated with the underlying PTSD condition.

An August 2014 VA examination report reflects that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He had difficulty losing his train of thought. He had difficulty with word finding.  He had difficulty with long term memory. He has difficulty with memory of dates.  He has short term memory loss and below average concentration.  He was oriented to his name but not place of exam or date of the exam.

2015 VA records note that the Veteran had been prescribed Divalproex due to "extreme mental behavior" that he had been exhibiting.  It was noted that there was an incident which resulted in an ambulance being called and the Veteran having been restrained from throwing furniture. 

VA clinical records from 2015 reflect that the Veteran's cognitive impairment "seems to have progressed" since 2012.  It was noted that according to the Veteran's guardian, the Veteran was no longer oriented to date, agitates easily and becomes verbally abusive. 

VA clinical records in 2016 reflect that the Veteran was noted to have had a slight increase in disruptive behavior with the discontinuation of the medication Lorazepam.  The Veteran was not oriented to the year.

The Board has considered the record as a whole and in giving the benefit of the doubt to the Veteran, finds that his PTSD cause total occupational and social impairment such that a 100 percent rating is warranted.   Due consideration is given to all competent clinical evidence and opinion in this instance, regardless of whether obtained in the course of VA treatment or a private medical evaluation.  

In making the finding that the Veteran's PTSD causes total impairment, the Board has considered the various clinical opinions, and finds that the Veteran's cognitive symptoms are either do to his PTSD, aggravated by his PTSD, or cannot be adequately distinguished from this PTSD symptoms.  

As a 100 percent, the maximum rating under the schedule, is granted, consideration of an extraschedular rating or a TDIU based on the Veteran's PTSD is moot.  Moreover, consideration of whether an SMC is warranted is premature, as discussed in further detail in the Remand section below.


ORDER

Entitlement to a higher rating of 100 percent for PTSD since July 15, 2009 is granted subject to the statutes and regulations governing payment of monetary awards. 


REMAND

In June 2014, the Board remanded the Veteran's claim of entitlement to a TDIU and entitlement to an increased rating for bilateral hearing loss disability.  In a March 2015 rating decision, the RO granted an increased rating of 40 percent for bilateral hearing loss disability effective from December 6, 2012.  This effective date does not encompass the period on appeal from August 29, 2006 to December 6, 2012 and does provide for the highest rating possible; thus, it is not a full grant of benefits.  The RO did not issue a supplemental statement of the case as required pursuant to the June 2014 Board remand.  In March 2016, the Veteran's attorney at that time stated that the Veteran was not satisfied with the rating.  

The issue of entitlement to a TDIU based on bilateral hearing loss disability is not moot merely because a Veteran is in receipt of a 100 percent rating for one disability because the Veteran may receive Special Monthly Compensation in certain circumstances (e.g. a single 100 percent rating for one disability and a single or combined rating of 60 percent disabling for other disability or disabilities).  



Accordingly, these claims are REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Supplemental Statement of the Case (SSOC) on the issues of entitlement to an increased rating for bilateral hearing loss disability, evaluated as 20-percent disabling from August 29, 2006 to December 6, 2012 and as 40-percent disabling since December 6, 2012, and entitlement to a TDIU.

2.  Next refer the claim for an increased rating for the bilateral hearing loss disability since August 29, 2006 to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) with a request for consideration of the potentially exacerbating effects of the Veteran's non-service-connected blindness on his service-connected bilateral hearing loss.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


